UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended September 30, 2008. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-129919 CS Financing Corporation (Exact name of small business issuer as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3345780 (I.R.S. Employer Identification No.) 21 Tamal Vista Blvd., Suite 230 Corte Madera, California 94925 (Address of principal executive offices) Issuer’s Telephone Number:(415) 927-7302 Securities registered pursuant to Section12(g) of the Act: Five Year Notes – Series A Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes TNo £ * Indicate by check mark whether the registrant is a large-accelerated filer, an accelerated filer, a non-acceleratedfiler or a smaller reporting company.See the definitions of "acceleratedfiler," "largeaccelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:The number of shares outstanding of the Registrant’s common stock as ofNovember 11, 2008, was Transitional Small Business Disclosure Format (check one):Yes £No T *Excludes filings on Form 8-K as provided in Rule 144(c)(i) under the Securities Act of 1933, as amended. TABLE OF CONTENTS Financial Statements Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5 & F-8 F-1 CONDENSED BALANCE SHEETS ASSETS September 30, 2008(Unaudited) December 31, 2007(Audited) CURRENT ASSETS Cash and cash equivalents $324,797 $2,488,784 Due from related parties 67,500 - Prepaid insurance 11,250 78,750 Prepaid expenses 2,833 16,333 Interest receivable, net 132,382 31,849 Total current assets 538,762 2,615,716 Property and equipment, net 31,195 29,575 Investment in notes receivable, net 1,988,485 2,500,000 Debt placement costs, net 897,639 862,109 Deposit 3,615 3,615 Loan origination costs, net 14,334 17,333 Total assets $3,474,030 $6,028,348 LIABILITIES AND STOCKHOLDER'S DEFICIT CURRENT LIABILITIES Accounts payable $35,808 $99,812 Accrued salaries - 27,778 Accrued interest 35,569 28,458 Capital lease obligation - current portion 1,225 927 Note payable - current portion - 64,174 Total current liabilities 72,602 221,149 LONG TERM LIABILITIES Capital lease obligation 794 1,766 Notes - Series A payable 8,525,000 6,830,000 Total liabilities 8,598,396 7,052,915 STOCKHOLDER'S DEFICIT Common stock, $.01 par value, 1,000,000 shares authorized; 2,377 and 2,377 shares issued and outstanding at March 31, 2008 and December 31,2007, respectively 24 24 Additional paid-in capital 422,657 422,657 Accumulated deficit (5,547,047) (1,447,248) Total stockholder's deficit (5,124,366) (1,024,567) Total liabilities and stockholder's deficit $3,474,030 $6,028,348 The accompanying notes are an integral part of these financial statements F-2 CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, 2008 For the Three Months Ended September 30, 2007 For the Nine Months Ended September 30, 2008 For the Nine Months Ended September 30, 2007 INTEREST AND FEE INCOME $79,296 $125,593 $473,725 $212,066 OPERATING EXPENSES Insurance 23,065 22,500 68,065 67,500 Payroll 157,689 127,098 489,906 380,207 Professional fees 97,461 38,070 165,184 115,129 Interest expense 227,004 207,741 622,948 413,373 Allowance on investment in notes receivable and interest recievable 1,320,300 - 2,811,986 Other 193,863 21,070 415,435 133,876 Total operating expenses 2,019,382 416,479 4,573,524 1,110,085 Operating Loss $(1,940,086) $(290,886) # $(4,099,799) $(898,019) Net Loss $(1,940,086) $(290,886) $(4,099,799) $(898,019) Basic and diluted loss per common stock $(816.19) $(122.38) $(1,724.78) $(377.80) Weighted average basic and diluted shares outstanding 2,377 2,377 2,377 2,377 The accompanying notes are an integral part of these financial statements F-3 CONDENSED STATEMENTS OF CASH FLOW (Unaudited) For the Nine Months Ended September 30, 2008 For the Nine Months Ended September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(4,099,799) $(898,019) Adjustments to reconcile net loss to cash flows from operating activities Depreciation 6,580 Amortization of debt fees 57,207 105,884 Allowance in investment in notes receivable and interest receivable 2,811,986 Changes in operating assets and liabilities Contribution to equity for office related expenses for the company incurred by parent - - Change in interest receivable (412,520) (2,000) Change in prepaid insurance 67,500 67,500 Change in prepaids and other current assets 13,500 13,500 Change in deposit - (3,615) Change in accounts payable and accrued liabilities (64,004) (39,393) Change in salaries (27,778) (26,389) Change in accrued interest 7,111 27,714 Net cash flows used in operating activities (1,640,217) (754,818) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of notes receivable investment (1,988,485) (2,500,000) Purchase of fixed assets (8,200) (19,459) Due from related parties (67,500) - Net cash flows used in investing activities (2,064,185) (2,519,459) CASH FLOWS FROM FINANCING ACTIVITIES Payments for debt placement costs (89,737) (547,310) Proceeds from Notes - Series A payable 1,695,000 6,605,000 Principal payments on capital lease obligations (674) - Principal payments on note payable (64,174) (64,199) Net cash flows from financing activities 1,540,415 5,993,491 Net Change in Cash and Cash Equivalents (2,163,987) 2,719,214 Cash and Cash Equivalents - Beginning of Period 2,488,784 127,271 Cash and Cash Equivalents - End of Period $324,797 $2,846,485 Supplemental disclosure of cash flow information: Cash paid for Interest $568,742 $309,083 Cash paid for income taxes $- $- The accompanying notes are an integral part of these financial statements F-4 NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 1 – Nature of Operations and Summary of Significant Accounting Policies Nature of Operations CS Financing Corporation (the Company), a wholly owned subsidiary of Capital Solutions Management, LP (Capital Solutions), was incorporated in Delaware on August 19, 2005.The Company makes, purchases and services mezzanine loans and invests in financing mezzanine real estate lenders making such mezzanine real estate loans in the United States from proceeds of the Company’s offering of Five Year Notes-Series A (the “Notes Offering”). Condensed Financial Statements The accompanying condensed unaudited financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles for interim financial statements and pursuant to the rules and regulations of the U.S. Securities and Exchange Commission. In the opinion of management, the accompanying unaudited financial statements reflect all adjustments consisting of normal recurring adjustments necessary for a fair presentation of its financial position and results of operations. Interim results of operations are not necessarily indicative of the results that may be achieved for the full year. The financial statements and related notes do not include all information and footnotes required by U.S. generally accepted accounting principles for annual reports. This quarterly report should be read in conjunction with the financial statements included in the Company’s initial report on Form 10-KSB filed on March 31, 2008 with the U.S. Securities and Exchange Commission for the year ended December 31, 2007. Management Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include interest-bearing and non-interest-bearing bank deposits, money market accounts, short-term certificates of deposit with original maturities of three months or less, and short-term instruments with a liquidation provision of one month or less. Revenue Recognition Interest is recognized as revenue when earned according to the terms of the loans, using the effective interest method.We do not accrue interest income on loans once they are determined to be impaired.A loan is impaired when based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Cash receipts will be allocated to interest income, except when such payments are specifically designated by the terms of the loan as principal reduction or when management does not believe our investment in the loan is fully recoverable. Investments in Real Estate Loans We may from time to time acquire or sell investments in real estate loans from or to our manager or other related parties pursuant to the terms of our Management Agreement without a premium.The primary purpose is to either free up capital to provide liquidity for various reasons, such as loan diversification, or place excess capital in investments to maximize the use of our capital.Selling or buying loans allows us to diversify our loan portfolio within these parameters.Due to the short-term nature of the loans we make and the similarity of interest rates in loans we normally would invest in, the fair value of a loan typically approximates its carrying value.Accordingly, discounts or premiums typically do not apply upon sales of loans and therefore, generally no gain or loss is recorded on these transactions, regardless of whether to a related or unrelated party. F-5 Investments in real estate loans are secured by deeds of trust or mortgages.Generally, our real estate loans require interest only payments with a balloon payment of the principal at maturity.We have both the intent and ability to hold real estate loans until maturity and therefore, real estate loans are classified and accounted for as held for investment and are carried at amortized cost.Loans sold to or purchased from affiliates are accounted for at the principal balance and no gain or loss is recognized by us or any affiliate. Loan-to-value ratios are initially based on appraisals obtained at the time of loan origination and are updated, when new appraisals are received, to reflect subsequent changes in value estimates.Such appraisals are generally dated within 12 months of the date of loan origination and may be commissioned by the borrower. Allowance for Loan Losses We maintain an allowance for loan losses on our investments in real estate loans for estimated credit impairment.Management’s estimate of losses is based on a number of factors including the types and dollar amounts of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, prevailing economic conditions and the underlying collateral securing the loan.Additions to the allowance are provided through a charge to earnings and are based on an assessment of certain factors, which may indicate estimated losses on the loans.Actual losses on loans are recorded as a charge-off or a reduction to the allowance for loan losses.Generally, subsequent recoveries of amounts previously charged off are added back to the allowance and included as income. Estimating allowances for loan losses requires significant judgment about the underlying collateral, including liquidation value, condition of the collateral, competency and cooperation of the related borrower and specific legal issues that affect loan collections or taking possession of the property. Fair
